NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO TORRES-RODRIGUEZ,                      No.    19-72296

                Petitioner,                     Agency No. A205-699-974

 v.
                                                MEMORANDUM*
JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted December 10, 2020
                              Seattle, Washington

Before: BERZON, MILLER, and BRESS, Circuit Judges.

      Fernando Torres-Rodriguez, a citizen of Mexico, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) affirming, in relevant part, the

denial of his applications for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We deny the petition.

      1. Substantial evidence supports the BIA’s conclusion that Torres-Rodriguez



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
did not demonstrate a nexus between his membership in his claimed particular

social group of his family and the harm that he feared. Torres-Rodriguez testified

that his father was kidnapped by a drug cartel because the cartel believed he might

be related to a Torres family involved with a rival cartel. That Torres-Rodriguez’s

father was released without further harm supports the BIA’s conclusion that the

cartel has no continuing animus toward Torres-Rodriguez’s family. Torres-

Rodriguez also acknowledged that the name Torres is not uncommon in his area

and is shared by many people unrelated to him. Torres-Rodriguez’s evidence

therefore does not compel a finding that his family is being specifically targeted by

the cartel on account of their family ties. See Mendoza-Alvarez v. Holder, 714 F.3d

1161, 1165 (9th Cir. 2013).

      Additionally, the immigration judge determined that the harms suffered by

Torres-Rodriguez’s cousins, who do not share the Torres name, did not confirm

that the cartel was interested in attacking Torres-Rodriguez’s family because of an

imputed connection to another cartel that included people with the name Torres.

Instead, those attacks indicated that the cartel directed suspicion and violence

generally at people “coming from an area where a rival cartel has power.” This

conclusion, with which the BIA agreed, is supported by substantial evidence in the

record. Torres-Rodriguez testified that the Knights Templar cartel that harmed his

cousins believes that all people from the area are affiliated with Jalisco Nueva


                                          2
Generacion, and that “the majority of the people from there . . . get stopped” by the

Knights Templar when going into the city of Zihautanejo. A generalized fear of

crime and violence does not establish a nexus to a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

      Because the BIA affirmed the immigration judge on nexus grounds, we need

not consider the BIA’s additional conclusion that Torres-Rodriguez’s claimed

particular social group of his family is not cognizable under Matter of L-E-A-, 27 I.

& N. Dec. 581 (A.G. 2019).

      2. Although the BIA could have more clearly adopted the immigration

judge’s findings as to Torres-Rodriguez’s CAT claim or discussed the country

conditions itself, the BIA did not fail to consider relevant evidence. Where, as here,

the BIA’s “phrasing seems in part to suggest that it did conduct an independent

review of the record” but it provides only a “simple statement of a conclusion[

that] suggests that the BIA gave significant weight to the IJ’s findings,” we “look

to the IJ’s oral decision as a guide to what lay behind the BIA’s conclusion.”

Avetova-Elisseva v. INS, 213 F.3d 1192, 1197 (9th Cir. 2000). The immigration

judge considered and discussed the country conditions evidence in the record,

including the fact that Guerrero “is one of the more generally dangerous states at

this time.” “There is no evidence that the IJ failed to consider [Torres-Rodriguez’s]

documentary evidence,” so a general statement that the IJ has considered the


                                          3
evidence in the record is sufficient. Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th

Cir. 2006).

      Substantial evidence also supports the BIA’s conclusion that the

immigration judge properly denied Torres-Rodriguez’s CAT claim. To qualify for

relief under CAT, an applicant must show it is “more likely than not” that he

would be tortured if removed. 8 C.F.R. § 1208.16(c)(2). Torres-Rodriguez has not

been previously harmed, and his father was kidnapped but released physically

unharmed. So nothing in the record suggests that Torres-Rodriguez did suffer or

would if returned suffer severe physical or mental pain rising to the level of torture

under 8 C.F.R. § 1208.18(a)(1). Torres Rodriguez’s claim depends on a chain of

events in which he is stopped by the cartel, suspected of being a member of a rival

cartel because of his name, and—because he is less well-known in the area than his

father—tortured rather than released. The record does not compel a determination

that this chain of events is “more likely than not” to occur. The Country Report and

other country conditions evidence in the record show that Torres-Rodriguez’s

family lives in a particularly violent area of Mexico, as the immigration judge

acknowledged, but the country conditions likewise do not compel a conclusion that

Torres-Rodriguez is more likely than not to be tortured. See Gonzalez-Caraveo v.

Sessions, 882 F.3d 885, 895 (9th Cir. 2018).

      The petition for review is DENIED.


                                          4